 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00194-NONE-SKO-1

12                                Plaintiff,             JOINT STATUS REPORT AND STIPULATION
                                                         REGARDING EXCLUDABLE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                         ORDER
14   REYES DIAZ,
                                                         CURRENT DATE: May 5, 2021
15                                Defendant.             TIME: 1:00 p.m.
                                                         COURT: Hon. Sheila K. Oberto
16

17                                             STATUS REPORT
18          Defendant REYES DIAZ (“defendant”) appeared on the criminal complaint on October 14, 2020
19 (Doc. 4), and on October 20, 2020, was ordered detained. Doc. 6. The defendant was ultimately

20   arraigned on the indictment on November 5, 2020. Doc. 15. Initial discovery has been provided to
21   defense counsel, Richard A. Beshwate, Jr., and the government is aware of its ongoing discovery
22 obligations. The parties are currently in plea negotiations.

23                                               STIPULATION
24          This case is set for status conference on May 5, 2021. On May 13, 2020, this Court issued
25 General Order 618, which suspends all jury trials in the Eastern District of California until further

26 notice, and allows district judges to continue all criminal matters. This and previous General Orders

27 were entered to address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1   emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4).      1   If continued, this Court should designate a new date

28           1The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
 1   for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and REYES DIAZ, by

 5 and through defendant’s counsel of record, Richard A. Beshwate, Jr., hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status on May 5, 2021.

 7          2.      By this stipulation, defendant now moves to continue the status conference until June 30,

 8 2021, and to exclude time between May 5, 2021, and June 30, 2021, under Local Code T4.

 9          3.      While the parties anticipate that the case may resolve without a trial, this is not yet a

10 certainty. If defendant ultimately does not enter a guilty plea and decides to proceed to trial, the parties

11 agree and stipulate, and request that the Court find the following:

12                  a)       The government asserts the discovery associated with this case includes reports,

13          photographs, and recordings; initial discovery has been provided to Attorney Beshwate. The

14          government is aware of its ongoing discovery obligations.

15                  b)       The parties are in ongoing plea negotiations.

16                  c)       Counsel for defendant desires additional time to consult with his client, to review

17          the current charges, to conduct investigation and research related to the charges, to review and/or

18          copy discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

19          motions, and to otherwise prepare for trial.

20                  d)       Counsel for defendant believes that failure to grant the above-requested

21          continuance would deny them the reasonable time necessary for effective preparation, taking into

22          account the exercise of due diligence.

23                  e)       The government does not object to the continuance.

24                  f)       Based on the above-stated findings, the ends of justice served by continuing the

25          case as requested outweigh the interest of the public and the defendant in a trial within the

26          original date prescribed by the Speedy Trial Act.

27                  g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28
     Cal. March 18, 2020).
       STIPULATION REGARDING EXCLUDABLE TIME               3
       PERIODS UNDER SPEEDY TRIAL ACT
 1          et seq., within which trial must commence, the time period of May 5, 2021 to June 30, 2021,

 2          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4],

 3          because it results from a continuance granted by the Court at defendant’s request on the basis of

 4          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 5          of the public and the defendant in a speedy trial.

 6          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10
     Dated: April 30, 2021                                    MCGREGOR W. SCOTT
11                                                            United States Attorney
12                                                            /s/ JESSICA A. MASSEY
                                                              JESSICA A. MASSEY
13                                                            Assistant United States Attorney
14
     Dated: April 30, 2021
15                                                            /s/ RICHARD A. BESHWATE,
                                                              JR.
16                                                            RICHARD A. BESHWATE, JR.
                                                              Counsel for Defendant
17                                                            REYES DIAZ
18

19
                                           FINDINGS AND ORDER
20

21
        DATED: 4/30/2021                                       /s/ Sheila K. Oberto
22                                                        Hon. Sheila K. Oberto
23                                                        U.S. Magistrate Judge

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
